PER CURIAM.
This case involves the same question as Wright v. United States, 8 Cir., 165 F.2d 405.
Appellant, by motion to vacate judgment, sought to have his sentence and conviction set aside, on the ground that there had been an intentional and systematic exclusion of women (who are eligible for jury service in Arkansas) from the grand jury by which he was indicted and from the petit jury by which he was tried. The trial court denied the motion.
No objection had previously been made to either the grand jury or the petit jury in the trial court or on the appeal taken to this court from the conviction, King v. United States, 8 Cir., 144 F.2d 729, certiorari denied 324 U.S. 854, 65 S.Ct. 711, 89 L.Ed. 1413.
As the Wright case holds, the right to not have women intentionally and systematically excluded from a jury panel is one that may be waived, and it will ordinarily be deemed to have been so waived where timely objection is not made in the proceedings and the question is sought to be raised for the first time by a motion to vacate the judgment.
It may be added that the practice of excluding women from the jury in the Dis trict of Arkansas has apparently since been *409discontinued, so that there also would be no possible basis for a reversal of the judgment here as a general corrective measure.
The judgment is affirmed.